JOSEPH S. WHITE, Circuit Judge.
This cause was heard upon an appeal from orders entered by the county judge in the guardianship of William Chester Comerford, Jr. and James Russell Comerford, minors, and argument of counsel.
It is the view of the court that under present statutes of this state applicable to guardianship of minors, the guardian receives his power from the order of the county judge rather than from a testamentary document, and that the county judge has a discretion in the appointment of a guardian for a minor. The appointment of a testamentary guardian is not binding upon the county judge. See sections 744.33, 744.34, 744.35 and 744.40, Florida Statutes 1953.
The said orders of the county judge are affirmed, with court costs taxed against the appellant.